Case: 19-30088   Doc# 1040   Filed: 03/25/19   Entered: 03/25/19 16:13:03   Page 1 of
                                         10
Case: 19-30088   Doc# 1040   Filed: 03/25/19   Entered: 03/25/19 16:13:03   Page 2 of
                                         10
Case: 19-30088   Doc# 1040   Filed: 03/25/19   Entered: 03/25/19 16:13:03   Page 3 of
                                         10
Case: 19-30088   Doc# 1040   Filed: 03/25/19   Entered: 03/25/19 16:13:03   Page 4 of
                                         10
Case: 19-30088   Doc# 1040   Filed: 03/25/19   Entered: 03/25/19 16:13:03   Page 5 of
                                         10
Case: 19-30088   Doc# 1040   Filed: 03/25/19   Entered: 03/25/19 16:13:03   Page 6 of
                                         10
Case: 19-30088   Doc# 1040   Filed: 03/25/19   Entered: 03/25/19 16:13:03   Page 7 of
                                         10
Case: 19-30088   Doc# 1040   Filed: 03/25/19   Entered: 03/25/19 16:13:03   Page 8 of
                                         10
Case: 19-30088   Doc# 1040   Filed: 03/25/19   Entered: 03/25/19 16:13:03   Page 9 of
                                         10
Case: 19-30088   Doc# 1040   Filed: 03/25/19   Entered: 03/25/19 16:13:03   Page 10
                                       of 10
